Title: From Thomas Jefferson to Thevenard, 13 January 1786
From: Jefferson, Thomas
To: Thévenard, Antoine Jean Marie



Sir
Paris Jan. 13. 1786.

I received a letter from Mr. Barré some time last winter expressing your desire to have a copy of the picture of General Washington. I informed him that I had two pictures of him by different hands; the one by Peale, better painted; but the other by Wright, more resembling the general; that you should be perfectly welcome to have a copy of either; that if you preferred Peale’s, it might be taken immediately; but that if you wished a copy of Wright’s, it would be attended with some delay; because before the painter would agree to draw it for me, he made me promise not to permit any copy of it to be taken till his mother in London  should have time to have an engraving from one which he drew at the same time, and also to dispose of the engravings. Twenty months have now elapsed, and I can neither learn that they have made any engraving from the picture, nor get an answer from the painter. I therefore conclude he has declined having the engraving, and think myself at liberty to permit a copy to be taken. I embrace the earliest occasion of mentioning this to you and of offering to furnish either of these pictures to be copied by any painter whom you may chuse: and of rendering you any other service herein which may be in my power. I shall therefore be happy in receiving your commands specifying which picture you would chuse to have copied, by what painter, and of what size: and have the honor to be with sentiments of the highest respect Sir your most obedient & most humble servant,

Th: Jefferson

